           Case 1:18-vv-01789-UNJ Document 37 Filed 06/29/20 Page 1 of 7




     In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-1789V
                                         UNPUBLISHED


    KATHEY PHELPS, as Administrator of                        Chief Special Master Corcoran
    the ESTATE OF JAMES T. PHELPS,
    Deceased,                                                 Filed: May 26, 2020

                         Petitioner,
    v.                                                        Special Processing Unit (SPU); Joint
                                                              Stipulation on Damages; Influenza
    SECRETARY OF HEALTH AND                                   (Flu) Vaccine; Guillain-Barre
    HUMAN SERVICES,                                           Syndrome (GBS)

                        Respondent.


William E. Cochran, Jr., Black McLaren Jones Ryland & Griffee, P.C., Memphis, TN , for
petitioner.

Ryan Daniel Pyles, U.S. Department of Justice, Washington, DC, for respondent.


                               DECISION ON JOINT STIPULATION 1

        On November 20, 2018, Kathey Phelps, as Administrator of the Estate of James
T. Phelps, Deceased, filed a petition for compensation under the National Vaccine Injury
Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine Act”). Petitioner
alleges that her husband Mr. Phelps suffered GBS which resulted in his death after
receiving the influenza vaccination on October 4, 2017. Petition at 1, ¶¶ 3, 12;
Stipulation, filed May 26, 2020, at ¶¶ 1-2, 4. Petitioner further alleges that Mr. Phelps
received the vaccination in the United States and neither Mr. Phelps or Petitioner has
filed a civil action or received compensation for Mr. Phelps’s injuries and death. Petition
at ¶¶ 3, 13; Stipulation at ¶¶ 3-5. “Respondent denies that the flu immunization caused


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the decision will be available to anyone with access
to the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:18-vv-01789-UNJ Document 37 Filed 06/29/20 Page 2 of 7



Mr. Phelps’s alleged GBS and/or other injuries. Respondent further denies that the flu
immunization contributed to, or resulted in, Mr. Phelps’s death.” Stipulation at ¶ 6.

       Nevertheless, on May 26, 2020, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth
therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $300,000.00 in the form of a check payable to Petitioner, as
        legal representative of Estate of James T. Phelps. Stipulation at ¶ 8. This
        amount represents compensation for all items of damages that would be
        available under § 15(a). Id.

       I approve the requested amount for Petitioner’s compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the clerk of the court is directed
to enter judgment in accordance with this decision.3

IT IS SO ORDERED.


                                          s/Brian H. Corcoran
                                          Brian H. Corcoran
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
            Case 1:18-vv-01789-UNJ Document 37 Filed 06/29/20 Page 3 of 7




                    THE UNITED STATES COURT OF FEDERAL CLA]{MS
                            OFFICE OF SPECIAL MASTERS


KA THEY PHELPS, as Administrator of the
Estate of JAMES T. PHELPS, Deceased,

                         Petitioner,
                                                         No. 18-l 789V
v.                                                       Chief Special Master Brian H. Corcoran
                                                         ECF
SECRETARY OF HEALTH AND
HUMAN SERVICES,

                         Respondent.


                                           STIPULATION

The parties hereby stipulate to the following matters:

          l. On behalf of the Estate of James T. Phelps ("Mr. Phelps''), Kathey Phelps

(''petitioner") filed a petition for vaccine compensation under the National Va,~ine Injury

Compensation Program, 42 U.S.C. § 300aa-10 to 34 (the "Vaccine Program"). The petition

seeks compensation for injuries allegedly related to Mr. Phelps's receipt of the influenza ("flu")

vaccine, which vaccine is contained in the Vaccine Injury Table (the "Table''), 42 C.F.R.

~    100.3(a).

          2. Mr. Phelps received the flu vaccine on or about October 4, 2017.

          3. The vaccine was administered within the United States.

          4. Petition.er alleges that the flu vaccine caused Mr. Phelps to develop Guillain~Barre

syndrome (''GBS'') and related sequelae; that he experienced residual effects of this injury for

more than six months; and that this injury caused and/or significantly contributed to his death on.

July 11, 2018.



                                                   1
            Case 1:18-vv-01789-UNJ Document 37 Filed 06/29/20 Page 4 of 7




        5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages on behalf of the Estate of Jam.es T. Phelps, as a result of Mr. Phelps's alleged injury

and/or death.

        6. Respondent denies that the flu immunization caused Mr. Phelps's alleged GBS and/or

any other injuries. Respondent further denies that the flu immunization cont1'ibuted to, or

resulted in, Mr. Phelps's death.

        7. Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

        8. As soon as practicable after an entry of judgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner bas filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-21(a)(l), the Secretary ofHealth and Human Services will issue

the fot1owing vaccine compensation payment:

        A lump sum of $300,000.00 in the form of a check payable to petitioner, as JegaJ
        representative of the Estate of James T. Phelps. This amount represents all
        compensation for damages that would be available under 42 U.S.C. § 300aa•15(a).

        9. As soon as practicable after the entry of judgment on entitlement in r.his case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to 42

U.S.C. § 300aa-21(a)(l), and an application, the parties will submit to further proceedings before

the special master to award reasonable attorneys' fees and costs incurred in proceeding upon this

petition.

        10. Petitioner and her attorney represent that they have identified to respondent all

known sources of payment for items or services for which the Program i.s not primarily liable

under 42 U.S.C.   § 300aa-1S(g),   including State compensation programs, insurance policies,



                                                  2
         Case 1:18-vv-01789-UNJ Document 37 Filed 06/29/20 Page 5 of 7




Federal or State health benefits programs (other than Title XIX of the Social Security Act (42

U.S.C. § 1396 et seq.)), or entities that provide health services on a pre-paid basis.

        l 1. Payments made pursuant to paragraph 8 and any amounts awarded pursuant to

paragraph 9 of this Stipulation will be made in accordance with 42 U.S.C. § 300aa-l5(i), subject

to the availabi1ity of sufficient statutory funds.

        12. Petitioner represents th.at she presently is, or within 90 days of th,: date of judgment

will become, duly authorized to serve as legal representative of the Estate of.Tames T. Phelps,

under the laws of the St.ate of Tennessee. No payments pursuant to this Stipulation sha11 be made

until petitioner provides the Secretary with docum.cntation establishing her appointment as legal

representative of the Estate of James T. Phelps. If petitioner is n.ot authorized by a court of

competent jurisdiction to se1,"Ve as legal representative of the Estate of James 1'. Phelps at the

time a payment pursuant to this Stipulation is to be made, any such payment shaJl be paid to the

party or. parties appointed by a court of competent jurisdiction to serve as legal reprcsentative(s)

of the Estate ofJames T. Phelps, upon submission of written documentation of such appointment

to the Secretary.

        13. In return for the payrnenlc; described in paragraphs 8 and 9, petitioner, in her

individual capacity and as legal representative of the Estate of James T. Phelps, on behalf of

herself, the Estate, and Mr. Phelps's heirs, executors, administrators, successors and/or assigns,

does forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Human Services from any and all actions or causes of action

(including agreements, judgments, claims, damages, loss of services, expenses and al1 demands

of whatever kiud or nature) that have been brought, could have been brought, or could be timely

brought in the Court of Federal Claims, under the National Vaccine Injury Compensation

Program, 42 U.S.C. § 300aa~l0 et seq., on account of. or in any way growing out of, any and all
                                                     3
         Case 1:18-vv-01789-UNJ Document 37 Filed 06/29/20 Page 6 of 7




known or unknown, suspected or unsuspect.ed personal injuries to or death of Mr. Phelps

resulting from, or alleged to have result.ed from, the flu vaccine administered on. or about

October 4, 2017, as alleged by petitioner in a petition for vaccine compensation filed on or about

November 20, 2018, in the United Stat.es Court of Federal Claims as petition No. 18-1789V.

        1.4. Tfthe special master fails to issue a decision in complete conform.ity with the terms

of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a

decision that is in complete conformity with the terms of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.

        15. This Stipulation e:,tpresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended. except

as otherwise noted in. paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award described in this

Stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount of damages.

        16. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the flu vaccine caused Mr. Phelps's alleged OBS

and/or any other injury or his death; or that Mr. Phelps's death occurred as a result of a vaccine-

related injury.

        17. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executo:rs, administrators, successors, and/or assigns as legal representative(s) of the Estate

of James T. Phelps.

                                     END OF STIPULATION



                                                  4
         Case 1:18-vv-01789-UNJ Document 37 Filed 06/29/20 Page 7 of 7




Respectfully submitted,

PETITIONER:




ATTORNEY OF RECORD FOR
PETITIONER:



WIL~£#
BLACK MCLAREN JONES RYLAND
      & GRIFFEE, P.C.
                                           CATIIARINE E. REEVES
                                           ""--.....r. Director
                                           Torts Branch
                                                                         ----
530 Oak Court Drive, Suite 360             Civil Division
Memphis, TN 38117                          U.S. Department of Justice
(901) 762-0535                             P.O. Box 146
                                           Benjamin Franklin Station
                                           Washin.gton, DC 20044-0146


AUTHORIZED REPRESENTATIVE                  ATTORNEY OF RECORD FOR
OF THE SECRETARY OF HEALTH                 RESPONDENT:
AND RUMAN SERVICES:



TAMARA OVERBY
Acting Director, Division oflnjury         Senior Trial Attorney
Compensation Programs                      Torts Branch
Healthcare Systems Bureau                  Civil Division
U.S. Department of Health                  U.S. Department of Justice
and Human Services                         P.O. Box 146
5600 Fishers Lane                          Benjamin Franklin Station
Parklawn Building, Mail Stop 08Nl46B       Washington, DC 20044~0146
Rockville, MD 20857                        (202) 616-9847




                                       5
